Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1, 7-8, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (WO 2017/077846 A1) in view of Tsuchikawa et al. (US 2010/0143728 A1).
Regarding Claim 1, Ueda teaches a resin composition comprising an epoxy resin containing at least two epoxy groups (pg 5, para 8), amine curing agent (pg 7, para 1), and epoxy compound of formula [1] where E is of formula [2] (Abstract) which is identical to presently claimed formula I and includes the compound 2-(4,4-dimethyl-2-yl)-5,7,7-trimethyl octanoic glycidyl acid (ISGEs) (pg 18, Example 4). Ueda teaches a 10:90 ratio by weight of the ISGEs compound to the epoxy resin compound (pg 22, Example 9), which is equivalent to 11:100.
Ueda does not disclose the hardener is dicyandiamide (DICY).
Tsuchikawa teaches a resin composition for the insulation of electronics, which comprises epoxy resin and dicyandiamide (DICY) (abstract). Tsuchikawa discloses the DICY enhances flame resistance, adhesive property, and dielectric 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda to incorporate the teachings of Tsuchikawa to the resin composition comprising dicyandiamide. Doing so would enhances flame resistance, adhesive property, and dielectric characteristics. It would have been obvious to use an amount of DICY, including that presently claimed, in order to produce a composition with desired amount of flame resistance, adhesive property, and dielectric characteristics.
Regarding Claim 7, Ueda in view of Tsuchikawa teaches all of the elements of the current invention as applied to Claim 1 above. Ueda does not teach a co-hardener as claimed. 
Tsuchikawa teaches a resin composition for the insulation of electronics which comprises epoxy resin and DICY (abstract), which further comprises hardener comprising bis(4-maleimidephenyl)methane to increase heat resistance and reduce cost (para 0037, lines 9-16). Tsuchikawa also teaches the use of phenol novolac as a curing agent to improve heat resistance (para 0055, lines 9-10). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda to further incorporate the teachings of Tsuchikawa to create a resin composition comprising bis(4-maleimidephenyl)methane and/or phenol novolac. Doing so would improve heat resistance and decrease cost.
Regarding Claim 8, Ueda in view of Tsuchikawa teach all of the elements of the current invention as applied to Claim 1 above. Ueda further teaches a curing accelerator (pg 7, para 11) and a curing catalyst (pg 8, para 11).
Regarding Claim 12, Ueda in view of Tsuchikawa teaches all of the elements of the current invention as applied to Claim 1 above. While Ueda discloses fillers (pg 13, para 8), Ueda does not teach a filler as claimed.
Tsuchikawa teaches a resin composition for the insulation of electronics comprising epoxy resin and DICY (abstract), which further comprises a filler selected from silica, mica, talc, calcium carbonate, quartz powder, aluminum hydroxide, and magnesium hydroxide (para 0062, lines 1-6). Tsuchikawa teaches that silica, aluminum hydroxide, and magnesium hydroxide can each be used to improve heat resistance and flame resistance (para 0062, lines 7-9).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda to further 
Regarding Claim 15, Ueda in view of Tsuchikawa teaches all of the elements of the current invention as applied to Claim 1 above. Ueda does not teach an additive as claimed.
Tsuchikawa teaches a resin composition for the insulation of electronics comprising epoxy resin and DICY (abstract), which comprises a flame retardant (para 0064, line 2).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda to further incorporate the teachings of Tsuchikawa to create a resin composition comprising a flame retardant. Doing so would increase flame resistance. 
Regarding Claim 16,
Regarding Claim 17, Ueda in view of Tsuchikawa teaches all of the elements of the current invention as applied to Claim 16 above. Ueda does not teach a metal clad laminate comprising the prepreg laminated to a metal foil.
Tsuchikawa teaches a metal clad laminated plate comprising metal foil laminated to a prepreg comprising a resin composition (para 0033, No. 5). This produces a metal clad laminate suitable for electronics with balanced adhesive property, heat resistance, moisture resistance, flame resistance, and dielectric characteristics (para 0001).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda to further incorporate the teachings of Tsuchikawa to create a metal clad laminate as claimed. Doing so would produce a laminate suitable for electronics with balanced adhesive property, heat resistance, moisture resistance, flame resistance, and dielectric characteristics.
Regarding Claim 18, Ueda in view of Tsuchikawa teaches all of the elements of the current invention as applied to Claim 17 above. Tsuchikawa further teaches a printed wiring board comprising the metal clad laminate (para 0102, line 8). The solder heat resistance, moisture absorption, flame resistance, 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda to further incorporate the teachings of Tsuchikawa to create a printed circuit board comprising the metal clad laminate as claimed. Doing so would create a product with solder heat resistance, moisture absorption, flame resistance, and dielectric characteristics useful for electronic instruments.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Tsuchikawa as applied to claim 1 above, and further in view of Yaginuma et al. (US 2014/0073721 A1).
Regarding Claim 19, Ueda in view of Tsuchikawa teaches all of the elements of the current invention as applied to Claim 1 above. Ueda in view of Tsuchikawa does not teach a metal clad laminate comprising a metal foil coated with the resin composition.
Yaginuma teaches a resin sheet obtained by coating the surface of a metal foil or film with a solution of a resin composition and drying the solution (Claim 19). The resin sheet excels in flame retardancy, heat resistance, and electrical properties (para 0015). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda in view of in view of Tsuchikawa to incorporate the teachings of Yaginuma to create a metal clad laminate which is prepared by coating a metal foil with the resin composition as claimed and drying the coated metal foil. Doing so would create a metal clad laminate with flame and heat resistance and electrical properties suitable for electronics.
Regarding Claim 20, Ueda in view of Tsuchikawa and further in view of Yaginuma teaches all of the elements of the current invention as applies to Claim 19. Yaginuma further teaches a printed circuit board comprising the metal clad laminate (para 0052, lines 1-7). This produces a printed circuit board with a flame and heat resistant insulation with suitable electrical properties (para 0015).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda in view of in view of Tsuchikawa to incorporate the teachings of Yaginuma to create a printed circuit board comprising the metal clad laminate as claimed. Doing so would produce a printed circuit board with suitable flame and heat resistance and electrical properties.
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.
Applicant points to the data of Example 3 and Comparative Example 2 to argue that the electronic material prepared by using DDS in combination with the compound (C) is superior to the electronic material prepared by using an anhydride in combination with the compound (C) (Remarks, pg 6).
However, applicant’s argument based on the side-by-side comparison of Example 3 and Comparative Example 2 is not persuasive, because Comparative Example 2 is not commensurate in scope with Ueda or Ueda in view of Tsuchikawa. Comparative Example 2 used an anhydride, i.e. styrene maleic anhydride, which is not only outside the scope of the present claims, but also outside the scope of Ueda, which does not disclose the use of styrene maleic anhydride as a hardener. Further, the present claims require one of DDS or DICY and it is agreed that Ueda does not teach DDS or DICY as claimed, which is why the rejection is made over 35 USC 103, wherein Ueda is modified by the teachings of Tsuchikawa to use DICY as the hardener.
Applicant argues that Example 9 and Comparative Example 2 show that the electronic material prepared by using DICY in combination with the compound (C) 
However, applicant’s argument based on the side-by-side comparison of Example 9 and Comparative Example 2 is not persuasive, because Comparative Example 2 is not commensurate in scope with Ueda or Ueda in view of Tsuchikawa. Comparative Example 2 used an anhydride, i.e. styrene maleic anhydride, which is not only outside the scope of the present claims, but also outside the scope of Ueda, which does not disclose the use of styrene maleic anhydride as a hardener. 
Applicant argues that Examples 3 and 9 and Comparative Example 5 show that the electronic material prepared by using DICY or DDS in combination with the compound (C) is superior to the electronic material prepared by using a 4-methylhexahydrophthalic anhydride/hexahydrophthalic anhydride in combination with the compound (C) (Remarks, pg 6).
However, applicant’s argument based on the side-by-side comparison of Examples 3 and 9 and Comparative Example 5 is not persuasive because the data are not commensurate in scope with the scope of the present claims. Specifically, the Examples use specific epoxy resins, BNE-210 and 1154, and specific compound (C), FOLDI E101, whereas the claims encompass any epoxy resin and any compound (C) according to formula (I) as claimed. Further, the Examples are not commensurate in scope with the scope of the present claims because there is no data representing the upper and lower claimed limits of the amount of DDS or DICY (i.e. 1 to 20 wt% based on a dry weight of the resin composition) or the upper and lower claimed limits of the amount of compound (C) (i.e. 10 to 85 parts by weight based on 100 parts by weight of the epoxy resin).
Applicant argues that none of Ueda, Tsuchikawa, and Yaginuma teaches, suggests or implies using DDS or DICY in combination with the compound (C) at a specific amount in an epoxy resin (Remarks, pg 7).
However, the combination of Ueda and Tsuchikawa does disclose DICY in an amount that overlaps that claimed
Applicant argues that Ueda is silent on using a specific amino group-containing hardener together with the compound (C) (Remarks, pg 7).
However, Ueda does broadly disclose the use of amine-containing hardeners (page 7, para 1). It is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and 
Applicant argues that while Tsuchikawa mentions DICY, persons having ordinary skill in the art would only conceive of applying the curing agent of Tsuchikawa to the composition of Ueda. Applicant further argues that neither Ueda nor Tsuchikawa would suggest to use DICY at the specific amount claimed (Remarks, pg 8).
However, Tsuchikawa discloses that the DICY enhances flame resistance, adhesive property, and dielectric characteristics (para 0059). Therefore, it would have been obvious to use an amount of DICY, including that presently claimed, in order to produce a composition with desired amount of flame resistance, adhesive property, and dielectric characteristics.
Applicant argues that the basis for the amount of DICY disclosed in Tsuchikawa is 100 parts by mass of the total amount of only the components (A) through (D), whereas the claimed amount is based on the dry weight of the resin composition, including the compound (C) and fillers (Remarks, pg 8).
However, while Tsuchikawa does not disclose the specific amount of DICY claimed (i.e. 1 to 20 wt% based on a dry weight of the present invention), Tsuchikawa does disclose the amount of DICY is preferably 1 to 95 wt%, and that the DICY enhances flame resistance, adhesive property, and dielectric characteristics (paras 0057 and 0059). This amount disclosed by Tsuchikawa overlaps the claimed amount, and it would have been obvious to optimize the amount of DICY, including to within that presently claimed, in order to produce a composition with desired amount of flame resistance, adhesive property, and dielectric characteristics.
It is further noted that the data provided by Applicant does not show the criticality of the claimed range of DDS or DICY, because Examples 1 to 9 are not commensurate in scope with the scope of the present claims. Specifically, the Examples use specific epoxy resins, BNE-210 and 1154, and specific compound (C), FOLDI E101, whereas the claims encompass any epoxy resin and any compound (C) according to formula (I) as claimed. Further, the Examples are not commensurate in scope with the scope of the present claims because there is no data representing the upper and lower claimed limits of the amount of DDS or DICY (i.e. 1 to 20 wt% based on a dry weight of the resin composition) or the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY M MILLER/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787